                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

BENJAMIN BARBER,
                                                                      Case No. 3:18-cv-01257-AC
               Plaintiff,
                                                                                           ORDER
       v.

PAT GARRETT, et al.,

               Defendants.

MOSMAN, Chief Judge.

       Plaintiff, an inmate at the Washington County Jail, brings this civil rights action prose. On

August 30, 2018, this court issued an Order dismissing Plaintiffs Complaint. The Order advised

Plaintiff of the deficiencies of his Complaint and granted him leave to file an Amended Complaint

within 30 days curing those deficiencies. Currently before the court are Plaintiffs Motion for

Extension of Time (ECF No. 9), whereby Plaintiff seeks an unspecified extension of time to file his

Amended Complaint, and requests an order "requiring that Washington jail employees provide him

photocopies, refrain from further threats of punishment solely for requesting to have photocopies,

and to contact his Post Conviction Appellate attorney," and Plaintiffs "Motion for Declaratory

Judgement" (ECF No. 10), whereby he seeks an order requiring "that the Washington County Jail


   I -ORDER-
must provide reasonable postage and envelopes when required to send legal mail and exercise access

to the Courts ... [and] that he be allowed to call toll free his attorney, or government offices

connected with his access to the courts."

       The court hereby GRANTS Plaintiffs request for an extension of time to file an Amended

Complaint; Plaintiff has until October 31, 2018, to file an Amended Complaint curing the

deficiencies noted in the August 30, 2018, Order of dismissal. The court construes Plaintiffs

remaining requests as a motion for temporary restraining order and, so construed, the court DENIES

Plaintiffs requests.

       Immediate injunctive relief, such as a temporary restraining order, may be granted without

written or oral notice to the adverse party or that party's attorney only if it clearly appears from

specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury,

loss, or damage will result to the applicant before the adverse party or the party's attorney can be

heard in opposition. See Fed. R. Civ. P. 65(b)(l)(A). Plaintiff does not satisfy this requirement; he

has not submitted an affidavit and there is currently no operative Complaint before the court.

                                         CONCLUSION

       For these reasons, the court GRANTS Plaintiffs Motion for Extension of Time (ECF No.

9) to file an Amended Complaint. Plaintiffs Amended Complaint is due October 31, 2018. The

court DENIES Plaintiffs Motion for Declaratory Judgment (ECF No. 10).

       IT IS SO ORDERED.
                       - 0       Oc-¼-.
       DATED this_~_ay ofSe13tember, 2018.


                                              Michael W. Mosman
                                              United States Chie


   2-ORDER-
